UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 o Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 000-52404 VALUERICH, INC. (Exact name of registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2102385 (I.R.S. Employer Identification No.) 1804 N. Dixie Highway, SUite A West Palm Beach, Florida33407 (Address of principal executive offices)(Zip
